                                         Case 4:15-cv-01696-YGR Document 575 Filed 10/05/18 Page 1 of 9



                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7
                                  8                                UNITED STATES DISTRICT COURT
                                  9                            NORTHERN DISTRICT OF CALIFORNIA
                            10                                          OAKLAND DIVISION
                            11
                                      CHRISTOPHER SLAIGHT, et al.,                Case No.: 4:15-cv-01696-YGR
                            12
                                                     Plaintiffs,                  Assigned to Hon. Yvonne Gonzalez
                            13                                                    Rogers
                                               v.
                            14                                                    [PROPOSED] ORDER RE: TRIAL
                                      TATA CONSULTANCY SERVICES,                  STIPULATIONS
                            15        LTD.,
                                                                                  Pre-Trial Conference:
                            16                       Defendant.                   Date: October 12, 2018
                                                                                  Time: 9:00 a.m.
                            17                                                    Ctrm: 1
                            18                                                    [CLASS ACTION]
                            19                                                    Complaint Filed: April 14, 2015
                                                                                  Trial Date:      November 5, 2018
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

      Loeb & Loeb                     16910424.1                                             DEFENDANT TCS’ STIPULATIONS
A Limited Liability Partnership
    Including Professional            205625-10015                                              CASE NO.: 4:15-CV-01696-YGR
         Corporations
                                         Case 4:15-cv-01696-YGR Document 575 Filed 10/05/18 Page 2 of 9



                                  1            WHEREAS, pursuant to the Pre-trial Conference Statement (Dkt. No. 514 at p.
                                  2   10), Plaintiffs’ and Defendant’s (the “Parties”) agreed to the following Stipulations:
                                  3            1. All proposed stipulations contained within Ex. A of Pretrial Order No. 1 (Dkt.
                                  4   No. 431), which was filed on September 27, 2018 at Dkt. No. 509. See Ex. A hereto;
                                  5            2. Each side shall have equal time to present its case at trial. The Court staff will
                                  6   keep time, unless the Court instructs the Parties to keep time; and
                                  7            3. The Parties are properly named and identified.
                                  8
                                  9            THEREFORE, having considered stipulations agreed upon by the Parties, the
                            10        Court hereby issues the following order:
                            11
                            12         No.           Stipulation                                        Court Ruling
                            13         1.            All proposed stipulations contained within Ex.
                            14                       A of Pretrial Order No. 1, Dkt. No. 509
                            15         2.            Each side shall have equal time to present its
                            16                       case at trial. The Court staff will keep time.
                            17         3.            The Parties are properly named and identified.
                            18
                            19
                            20                IT IS SO ORDERED.
                            21
                            22        Dated: October __, 2018
                                                                                          Honorable Yvonne Gonzalez Rogers
                            23
                            24
                            25
                            26
                            27
                            28

      Loeb & Loeb                     16910424.1                                            PROPOSED ORDER RE: TRIAL STIPULATIONS
A Limited Liability Partnership                                                      1      CASE NO.: 4:15-CV-01696-YGR
    Including Professional            205625-10015
         Corporations
                                         Case 4:15-cv-01696-YGR Document 575 Filed 10/05/18 Page 3 of 9



                                  1                                  CERTIFICATE OF SERVICE
                                  2            I certify that a true and correct copy of the foregoing was served on all counsel of
                                  3   record by electronic service through the Clerk of the Court’s CM/ECF filing system on
                                  4   October 4, 2018.
                                  5
                                  6   Dated: October 4, 2018               /s/ Michelle La Mar
                                                                                  Michelle La Mar
                                  7
                                  8
                                  9
                            10
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                                          [PROPOSED ORDER RE: TRIAL STIPULATIONS
      Loeb & Loeb
A Limited Liability Partnership
                                      16910424.1                                   2      CASE NO.: 4:15-CV-01696-YGR -YGR
    Including Professional            205625-10015
         Corporations
                                         Case 4:15-cv-01696-YGR Document 575 Filed 10/05/18 Page 4 of 9



                                  1   DANIEL LOW, SBN 218387
                                      dlow@kotchen.com
                                  2   DANIEL KOTCHEN (pro hac vice)
                                      dkotchen@kotchen.com
                                  3   MICHAEL von KLEMPERER (pro hac vice)
                                      mvk@kotchen.com
                                  4   LINDSEY GRUNERT (pro hac vice)
                                      lgrunert@kotchen.com
                                  5   KOTCHEN & LOW LLP
                                      1745 Kalorama Road NW, Suite 101
                                  6   Washington, DC 20009
                                      Telephone: 202.471.1995
                                  7
                                      Attorneys for Plaintiffs and the Class
                                  8
                                      MICHELLE M. LA MAR (SBN 163038)
                                  9   mlamar@loeb.com
                                      BERNARD R. GIVEN II (SBN 134718)
                            10        bgiven@loeb.com
                                      ERIN M. SMITH (SBN 235039)
                            11        esmith@loeb.com
                                      LOEB & LOEB LLP
                            12        10100 Santa Monica Blvd., Suite 2200
                                      Los Angeles, CA 90067
                            13        Telephone: 310.282.2000
                                      Facsimile: 310.282.2200
                            14
                                      Attorneys for Defendant
                            15        TATA CONSULTANCY SERVICES,
                                      LTD.
                            16
                            17                                     UNITED STATES DISTRICT COURT

                            18                                 NORTHERN DISTRICT OF CALIFORNIA

                            19                                          OAKLAND DIVISION

                            20        CHRISTOPHER SLAIGHT, et al.,                Case No.: 4:15-cv-01696-YGR
                            21                       Plaintiffs,                  Assigned to Hon. Yvonne Gonzalez
                                                                                  Rogers
                            22                 v.
                                                                                  STIPULATIONS
                            23        TATA CONSULTANCY SERVICES,
                                      LTD.,                                       Pre-Trial Conference:
                            24                                                    Date: October 12, 2018
                                                     Defendant.                   Time: 9:00 a.m.
                            25                                                    Ctrm: 1
                            26                                                    [CLASS ACTION]
                            27                                                    Complaint Filed: April 14, 2015
                                                                                  Trial Date:      November 5, 2018
                            28

      Loeb & Loeb                     16867371.1                                             DEFENDANT TCS’ STIPULATIONS
A Limited Liability Partnership
    Including Professional            205625-10015                                              CASE NO.: 4:15-CV-01696-YGR
         Corporations
                                         Case 4:15-cv-01696-YGR Document 575 Filed 10/05/18 Page 5 of 9



                                  1            Pursuant to the Pre-trial Conference Statement (Dkt. No. 514 at p. 10), the parties
                                  2   have agreed to the following Stipulations:
                                  3            1. All proposed stipulations contained within Ex. A of Pretrial Order No. 1 (Dkt.
                                  4   No. 431), which was filed on September 27 at Dkt. No. 509. Dkt. No. 509 is appended
                                  5   hereto as Ex. A.
                                  6            2. Each side shall have equal time to present its case at trial. The Court staff will
                                  7   keep time, unless the Court instructs the parties to keep time.
                                  8            3. The parties are properly named and identified.
                                  9
                            10        Dated: October 4, 2018                       LOEB & LOEB LLP
                                                                                   MICHELLE M. LA MAR
                            11                                                     BERNARD R. GIVEN II
                                                                                   ERIN M. SMITH
                            12
                            13                                                     By: /s/ Michelle M. La Mar
                                                                                       Michelle M. La Mar
                            14                                                         Attorneys for Defendant
                                                                                       TATA CONSULTANCY SERVICES, LTD.
                            15
                            16
                            17        Dated: October 4, 2018                       By:/s/ Daniel Kotchen
                                                                                       Daniel Kotchen
                            18                                                         Daniel Low
                                                                                       Michael von Klemperer
                            19                                                         Lindsey Grunert
                                                                                       KOTCHEN & LOW LLP
                            20                                                         Attorneys for Plaintiffs and the Class
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

      Loeb & Loeb                     16867371.1                                                        DEFENDANT TCS’ STIPULATIONS
A Limited Liability Partnership                                                       1                    CASE NO.: 4:15-CV-01696-YGR
    Including Professional            205625-10015
         Corporations
                                         Case 4:15-cv-01696-YGR Document 575 Filed 10/05/18 Page 6 of 9



                                  1                                 CERTIFICATE OF SERVICE
                                  2            I certify that a true and correct copy of the foregoing STIPULATIONS was served
                                  3   on all counsel of record by electronic service through the Clerk of the Court’s CM/ECF
                                  4   filing system on October 4, 2018.
                                  5
                                  6   Dated: October 4, 2018                    /s/ Michelle M. La Mar
                                                                                Michelle M. La Mar
                                  7
                                  8
                                  9
                            10
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

      Loeb & Loeb                     16867371.1                                                  DEFENDANT TCS’ STIPULATIONS
A Limited Liability Partnership                                                    2                 CASE NO.: 4:15-CV-01696-YGR
    Including Professional            205625-10015
         Corporations
Case 4:15-cv-01696-YGR Document 575 Filed 10/05/18 Page 7 of 9




EXHIBIT A
Case 4:15-cv-01696-YGR Document 575
                                509 Filed 10/05/18
                                          09/27/18 Page 8
                                                        1 of 9
                                                             2
Case 4:15-cv-01696-YGR Document 575
                                509 Filed 10/05/18
                                          09/27/18 Page 9
                                                        2 of 9
                                                             2
